Per Curiam.
It was error to permit evidence of value of the automobile at the date of seizure. The value referred to in section 1120 of the Civil Practice Act means the value at the time of the trial and not at the time of seizure. (N. Y. Yellow Cab Co. S. A., Inc., v. Courtlandt Garage & Realty Corp., 223 App. Div. 44.) The successful party is also entitled to recover damages for the loss of use of a chattel which has a usable value such as a pleasure automobile. (Rapp v. Mabbet Motor Car Co., Inc., 201 App. Div. 283.) The damages, whether arising out of loss of the use or depreciation, are embraced in the award for the detention of the property. (Brewster v. Silliman, 38 N. Y. 423.)
Judgment and order reversed, with twenty dollars costs, and- the cause is remitted to the lower court to assess the damages in accordance with these instructions.
All concur; present, Lydon, Hammer and Frankenthaler, JJ.